Title: From John Adams to Richard Rush, 28 November 1821
From: Adams, John
To: Rush, Richard



Dear Sir
Montezillo November 28th. 1821

I love to see a young, Man, who in the language of Montesquieu is capaple de s’estime beaucoup; but in an old Man this is rather odious than amiable. The kind Compliments in your letter of the 30th. September, make me too proud for a Man in his 89th. year; but your idea of a picture overcame all my gravity and made me laugh outright. What would the Lords of the Gentlemens and Seats in England say to a picture of my House of Eight-Rooms, As Feron said though he has deminished the number, nearly one half? However, my imagination was soon seized with other questions. What point of time would a painter seize, and what particular scene would he select—? That in which the young gentlemen, were at breakfast under an awning, after a march of Nine Miles in a very hot morning; or that in which in which they were drawn up on a small round after breakfast they prostrated themselves on the ground, under shades of Trees and went to sleep as decently and as soundly as if they had been at Church; or that in which they were drawn up on a small round elevation of green grass, opposit the house, on the other side of the road, going through their exercises and manœuvers—? or when they were drawn up in a body, before piazza, listening to an old man; melting with heat, quaking with palsy; tormented with Rheumatism and Sciatick; and scarcely able to stand; uttering a few words by way of Commentary on their two Motto’s Scientia ad gloriam”—And Paremus.” After Mature reflection I rejected all these, and fixed upon the last when the whole body marched up in a file; taking the Old Man by the hand; taking a final leave marched up in a file of him forever—and receiving his poor Blessing—
Never before, but once, in my the whole course of my life, was my Soul so melted into the Milk of human kindness, and that once was when 4 or 500. fine Young fellows, appeared before me in Philadelphia, presenting an address and receiving my answer—On both occasions I felt as if I could lay down my an hundred lives to preserve the liberties and promote the prosperity of so noble a rising generation—But enough and too much of this. No picture will ever drawn; indeed the subject is too slight—
Is all Europe going together by the ears, about the Turkish province of Albania? Are the Greeks rising like the phenix from their Ashes? Is Britain sending forces to the Ionian Islands to check the Empires? The South Americans have translated the clumsy book you hint at into Spanish, but whether they will derive any benefit from it I know not—
I am Sir, with the warmest hereditary / friendship, your 
J. A—